Exhibit 10.2

 

PROMISSORY NOTE

 

U.S. $23,500,000.00

Effective as of

 

December 31, 2008

 

I.

COVENANT TO PAY.

 

1.1.          Promise to Pay.  FOR VALUE RECEIVED, Behringer Harvard 1875
Lawrence, LLC, a Delaware limited liability company (“Borrower”), at 15601
Dallas Parkway, Suite 600, Addison, Texas 75001, promises to pay to the order of
Mutual of Omaha Bank, a federally chartered savings bank [herein, together with
all subsequent holders of this Promissory Note (“Note”), called “Lender”], at
4455 LBJ Freeway, Suite 907, Dallas, Texas 75244, on or before the Maturity Date
(as herein defined), as hereinafter provided, the principal sum of TWENTY-THREE
MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($23,500,000.00), or so much
thereof as may be outstanding hereunder, together with interest on the unpaid
principal balance from time to time outstanding at the rate herein specified and
otherwise in strict accordance with the terms and provisions hereof.

 

II.

INTEREST RATE COMPUTATION.

 

2.1.          Interest Rate.  Interest shall accrue on the unpaid principal
balance of this Note from the date hereof at the LIBOR Market Index Rate plus
two and one-half percent (2.50%) per annum (“Interest Rate”), as that rate may
change from day to day in accordance with changes in the LIBOR Market Index
Rate, provided, in no event shall the Interest Rate be less than six and one
quarter percent (6.25%) per annum.  “LIBOR Market Index Rate”, for any day,
means the floating interest rate per annum for one (1) month U.S. dollar
deposits as reported on Telerate page 3750 as of 11:00 a.m., London time, on
such day, or if such day is not a London business day, then the immediately
preceding London business day (or if not so reported, then as determined by Bank
from another recognized source or interbank quotation).

 

2.2.          Default Rate.  Upon the occurrence and during the continuation of
a default in the payment of any principal or interest obligations hereunder or,
otherwise, upon the occurrence and during the continuation of any Event of
Default (as defined herein), at the option of Lender, the principal balance of
this Note then outstanding shall bear interest for the period beginning with the
date of occurrence of such default at the Default Rate (as defined herein).

 

2.3.          Definitions.  As used in this Note and the Loan Documents, the
following terms shall have the respective meanings indicated below:

 

1

--------------------------------------------------------------------------------


 

“Advance” shall mean an advance made by Lender to Borrower pursuant to the Loan
Documents.

 

“Amortization Term” shall mean twenty-five (25) years.

 

“Business Day” shall mean any day on which the Lender is open and on which
commercial banks in Texas are not authorized or required to be closed.

 

“Charges” shall mean all fees and charges, if any, contracted for, charged,
received, taken or reserved by Lender in connection with the transactions
relating to this Note and the indebtedness evidenced hereby or by the Loan
Documents which are treated as interest under applicable law.

 

“Default Rate” shall mean the lesser of (a) the Maximum Lawful Rate; or (b) the
sum of the Interest Rate set forth in Section 2.1 above plus five percent (5%).

 

“Event of Default” shall have the same meaning as that indicated for such term
in the Loan Agreement.

 

“Lien Instrument” shall mean that certain Mortgage or Deed of Trust of even date
herewith, executed by Borrower, covering the Mortgaged Property.

 

“Loan Agreement” shall mean that certain Loan Agreement dated effective as of
the date hereof, by and between Borrower, as borrower, and Lender, as lender,
relative to the indebtedness evidenced by this Note and related obligations.

 

“Loan Documents” shall collectively mean this Note, the Loan Agreement, the Lien
Instrument, and all other documents evidencing, securing or otherwise supporting
the transaction in which the indebtedness evidenced hereby was incurred.

 

“Maturity Date” shall mean the Original Maturity Date; subject, however, to the
right of acceleration as herein provided and as provided in the Loan Documents.

 

“Maximum Lawful Rate” shall mean the maximum lawful rate of interest which may
be contracted for, charged, taken, received or reserved by Lender in accordance
with the applicable laws of the State of Texas (or applicable United States
federal law to the extent that it permits Lender to contract for, charge, take,
receive or reserve a greater amount of interest than under Texas law), taking
into account all Charges made in connection with the loan evidenced by this Note
and the Loan Documents.

 

“Mortgaged Property” shall mean the Property as defined in the Lien Instrument.

 

2

--------------------------------------------------------------------------------


 

“Original Maturity Date” shall mean the date that is four (4) years from the
effective date hereof.

 

“Outstanding Principal Balance” shall mean the amount of principal then advanced
and outstanding and payable from Borrower to Lender in accordance with this
Note.

 

“Payment Date” shall mean the first (1st) day of each calendar month.

 

“Principal Reduction Payment” shall mean a principal and interest payment
installment in an amount equal to the sum that would be owing for such calendar
month based upon a twenty-five (25) year mortgage amortization of the amount of
the Outstanding Principal Balance on the first day of the twenty-fifth (25th)
calendar month from the date of this Note and at the Interest Rate set forth in
Section 2.1 hereof on such day.

 

Any capitalized term used in this Note and not otherwise defined herein shall
have the meaning ascribed to each such term in the Loan Agreement.  All terms
used herein, whether or not defined in this Section 2.3, and whether used in
singular or plural form, shall be deemed to refer to the object of such term
whether such is singular or plural in nature, as the context may suggest or
require.

 

2.4.          Computation Period.  Except for the computation of the Maximum
Lawful Rate which shall be undertaken on the basis of a 365 or 366 day year, as
the case may be, interest on the indebtedness evidenced by this Note shall be
computed on the basis of a 360 day year and shall accrue on the actual number of
days any principal balance hereof is outstanding, including the date of
disbursement but excluding the date of payment.

 

III.

PAYMENTS.

 

3.1.          Payment Schedule.  This Note shall be due and payable as follows:


 


(A)           COMMENCING ON THE PAYMENT DATE OF THE FIRST CALENDAR MONTH
FOLLOWING THE DATE OF THIS NOTE AND CONTINUING THEREAFTER ON THE PAYMENT DATE OF
EACH SUCCESSIVE CALENDAR MONTH THROUGH AND INCLUDING TWENTY-FOUR (24) MONTHS
FROM THE DATE OF THIS NOTE, BORROWER SHALL PAY LENDER SUCCESSIVE MONTHLY
INSTALLMENTS OF ALL ACCRUED AND UNPAID INTEREST;


 

(b)           Commencing on the Payment Date of the twenty-fifth (25th) calendar
month from the date of this Note, and continuing thereafter on the Payment Date
of each successive calendar month until the Maturity Date, Borrower shall pay
Lender successive monthly installments of the Principal Reduction Payment.  If
the Interest Rate changes as of the first (1st) day of the thirty-sixth (36th)
calendar month from the date of this Note, from the rate in effect the first
(1st) day of the twenty-fifth (25th) month as set forth above, Lender shall
recalculate the Principal Reduction Payment so that the remaining monthly
installments would amortize the Outstanding Principal Balance at the then
applicable

 

3

--------------------------------------------------------------------------------


 


INTEREST RATE OVER THE REMAINING AMORTIZATION TERM.  LENDER SHALL NOTIFY
BORROWER OF ANY SUCH RECALCULATION AND BORROWER AGREES TO PAY THE PRINCIPAL
REDUCTION PAYMENT AS THEY MAY BE RECALCULATED BY LENDER, AND ACKNOWLEDGES THAT A
RECALCULATION OF THE PRINCIPAL REDUCTION PAYMENT SHALL NOT AFFECT THE MATURITY
DATE OR THE OTHER TERMS AND PROVISIONS OF THIS NOTE; AND

 


(C)           THE OUTSTANDING PRINCIPAL BALANCE AND ANY AND ALL ACCRUED BUT
UNPAID INTEREST THEREON SHALL BE DUE AND PAYABLE IN FULL ON THE MATURITY DATE OR
UPON EARLIER MATURITY HEREOF, WHETHER BY ACCELERATION OR OTHERWISE.

 

3.2.          Application.  All payments on this Note shall, at the sole option
of Lender, be applied at any time and from time to time and in any order, to the
following:  (a) the payment or reimbursement of any expenses, costs or
obligations (other than the principal hereof and interest hereon) for which
Borrower shall be obligated or Lender entitled pursuant to the provisions hereof
or of the other Loan Documents, (b) the payment of accrued but unpaid interest
hereon, and (c) the payment of all or any portion of the Outstanding Principal
Balance, in either the direct or inverse order of maturity; provided, however,
that the funds applied to principal of any Principal Reduction Payment shall be
applied to the Outstanding Principal Balance in the direct order of maturity.

 

3.3.          Place.  All payments hereunder shall be made to Lender at its
offices located at the address of Lender as specified herein or as Lender may
from time to time designate in writing to Borrower.

 

3.4.          Business Days.  If any payment of principal or interest on this
Note shall become due and payable on any day which is not a Business Day, such
payment shall be made on the next following Business Day.  Any extension of time
for payment shall be included in computing interest which has accrued and shall
be payable in connection with such payment.

 

3.5.          Legal Tender.  All amounts payable hereunder are payable in lawful
money or legal tender of the United States of America.

 

3.6.          Prepayment.  Borrower shall have the right to prepay, at any time
and from time to time without premium or penalty, the entire unpaid principal
balance of this Note or any portion thereof, after thirty (30) prior days
written notice to Lender, but must: (i) pay the amount of then accrued but
unpaid interest on the amount of principal being so prepaid, and (ii) pay a
pre-payment penalty of one percent (1%) of the Outstanding Principal Balance if
prepaid during the first twelve (12) months from the date of this Note, of
one-half of one percent (0.5%) of the Outstanding Principal Balance if prepaid
during the thirteenth (13th) through the twenty-fourth (24th) month following
the date of this Note, and no prepayment penalty shall be due in the event of a
prepayment after the twenty-fourth (24th) month from the date of this Note.  Any
such partial prepayments of principal shall be applied in inverse order of
maturity to the last maturing installment(s) of principal.  It is expressly
agreed and understood that this Note does not evidence a revolving facility in
that any amount so prepaid may not be readvanced.

 

4

--------------------------------------------------------------------------------


 

IV.

DEFAULT AND REMEDIES.

 

4.1.          Default.  Borrower shall be in default hereunder immediately upon
the occurrence and during the continuance of an Event of Default.

 

4.2.          Remedies.  If an Event of Default shall occur and be continuing,
then Lender may, at its option, without notice or demand, declare the unpaid
principal balance of, and the accrued but unpaid interest on, this Note
immediately due and payable, foreclose all liens and security interests securing
payment hereof, pursue any and all other rights, remedies and recourses
available to Lender or pursue any combination of the foregoing.  All remedies
hereunder, under the Loan Documents and at law or in equity shall be cumulative.

 

4.3.          Waiver.  Borrower and any endorsers or guarantors hereof severally
waive presentment and demand for payment, notice of intent to accelerate
maturity, notice of acceleration of maturity, protest and notice of protest and
non payment, bringing of suit and diligence in taking any action to collect any
sums owing hereunder or in proceeding against any of the rights and collateral
securing payment hereof.  Borrower and any endorsers or guarantors hereof agree
(a) that the time for any payments hereunder may be extended from time to time
without notice and consent, (b) to the acceptance of further collateral, and/or
(c) the release of any existing collateral for the payment of this Note, all
without in any manner affecting their liability under or with respect to this
Note.  No extension of time for the payment of this Note or any installment
hereof shall affect the liability of Borrower under this Note or any endorser or
guarantor hereof even though Borrower or such endorser or guarantor is not a
party to such agreement.

 

4.4.          No Waiver.  Failure of Lender to exercise any of the options
granted herein to Lender upon the happening of one or more of the events giving
rise to such options shall not constitute a waiver of the right to exercise the
same or any other option at any subsequent time in respect to the same or any
other event.  The acceptance by Lender of any payment hereunder that is less
than payment in full of all amounts due and payable at the time of such payment
shall not constitute a waiver of the right to exercise any of the options
granted herein to Lender at that time or at any subsequent time or nullify any
prior exercise of any such option without the express written acknowledgment of
Lender.

 

4.5.          Collection Costs.  Borrower agrees to pay all costs of collection
hereof when incurred, including reasonable attorneys’ fees, whether or not any
legal action shall be instituted to enforce this Note.

 

4.6.          Late Charge.  Without limitation of any other remedies available
to Lender hereunder or under the Loan Documents, if Borrower fails or neglects
to pay any installment of the indebtedness evidenced hereby, other than any
amount due upon acceleration or at maturity, more than ten (10) days after its
due date, then Borrower shall be obligated to pay to Lender a late charge equal
to five percent (5%) of the amount of such delinquent payment to compensate
Lender for Borrower’s delay and the additional costs and administrative efforts
required by reason of such delay, provided, that should such late charge
constitute interest under any

 

5

--------------------------------------------------------------------------------


 

applicable law, such late charge shall not, together with other interest to be
paid, charged, contracted for, received or reserved against or taken on the
indebtedness evidenced by this Note or indebtedness arising under any other Loan
Documents, exceed the Maximum Lawful Rate.

 

V.            MISCELLANEOUS.

 

5.1.          Loan Documents.  This Note is issued pursuant to the Loan
Agreement and is secured, inter alia, by the Lien Instrument covering the
Mortgaged Property.

 

5.2.          Notices.  All notices or other communications required or
permitted to be given pursuant hereto shall be in accordance with the provisions
of the Loan Agreement.

 

5.3.          GOVERNING LAW.  THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS AND THE APPLICABLE LAWS OF THE
UNITED STATES OF AMERICA.  THIS NOTE IS PERFORMABLE IN DALLAS COUNTY, TEXAS. 
Any action or proceeding under or in connection with this Note against Borrower
or any other party ever liable for payment of any sums of money payable on this
Note may be brought in any state or federal court in Dallas County, Texas. 
Borrower and each such other party hereby irrevocably (a) submits to the
nonexclusive jurisdiction of such courts, and (b) waives any objection it may
now or hereafter have as to the venue of any such action or proceeding brought
in such court or that such court is an inconvenient forum.

 

5.4.          Interest Limitation.  It is expressly stipulated and agreed to be
the intent of Borrower and Lender at all times to comply with the applicable
Texas law governing the maximum rate or amount of interest payable on this Note
or the indebtedness evidenced hereby and by the other Loan Documents (or
applicable United States federal law to the extent that it permits Lender to
contract for, charge, take, reserve or receive a greater amount of interest than
under Texas law).  If (a) the applicable law is ever judicially interpreted so
as to render usurious any amount called for under this Note or under any of the
other Loan Documents, or contracted for, charged, taken, reserved or received
with respect to the indebtedness evidenced by this Note and the other Loan
Documents, or (b) Lender’s exercise of the option herein contained to accelerate
the maturity of this Note or any prepayment by Borrower results in Borrower
having paid any interest in excess of that permitted by applicable law, then it
is Borrower’s and Lender’s express intent that (i) all excess amounts
theretofore collected by Lender be credited on the principal balance of this
Note (or, if this Note has been or would thereby be paid in full, refunded to
Borrower), and (ii) the provisions of this Note and the other Loan Documents
immediately be deemed reformed and the amounts thereafter collectible hereunder
and thereunder reduced, without the necessity of the execution of any new
document, so as to comply with the applicable law, but so as to permit the
recovery of the fullest amount otherwise called for hereunder and thereunder. 
All sums paid or agreed to be paid to Lender for the use, forbearance and
detention of the indebtedness evidenced hereby and by the other Loan Documents
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full term of such indebtedness until payment
in full so that the rate or amount of interest on account of such indebtedness
does not exceed the usury ceiling from time to time in effect and applicable

 

6

--------------------------------------------------------------------------------


 

to such indebtedness for so long as debt is outstanding.  To the extent that
Lender is relying on Chapter 303, as amended, of the Texas Finance Code to
determine the Maximum Lawful Rate payable on such indebtedness, Lender will
utilize the weekly rate ceiling from time to time in effect as provided in such
Chapter 303, as amended.  To the extent United States federal law permits Lender
to contract for, charge or receive a greater amount of interest than Texas law,
Lender will rely on United States federal law instead of such Chapter 303, as
amended, for the purpose of determining the Maximum Lawful Rate.  Additionally,
to the extent permitted by applicable law now or hereafter in effect, Lender
may, at its option and from time to time, implement any other method of
computing the Maximum Lawful Rate under such Chapter 303, as amended, or under
other applicable law by giving notice, if required, to Borrower as provided by
applicable law now or hereafter in effect.  In no event shall the provisions of
Chapter 346 of the Texas Finance Code (which regulates certain revolving credit
loan accounts and revolving triparty accounts) apply to the indebtedness
evidenced hereby.  Borrower hereby agrees that as a condition precedent to any
claim seeking usury penalties against Lender, Borrower will provide written
notice to Lender, advising Lender in reasonable detail of the nature and amount
of the violation, and Lender shall have sixty (60) days after receipt of such
notice in which to correct such usury violation, if any, by either refunding
such excess interest to Borrower or crediting such excess interest against this
Note and/or any other indebtedness then owing by Borrower to Lender. 
Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, it is not the intention of Lender to accelerate the maturity of
any interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.

 

5.5.          Captions.  The article and section headings used in this Note are
for convenience of reference only and shall not affect, alter or define the
meaning or interpretation of the text of any article or section contained in
this Note.

 

5.6.          Joint and Several Liability.  If this Note is executed by more
than one party, each such party shall be jointly and severally liable for the
obligations of Borrower under this Note.  If Borrower is a partnership, each
general partner of Borrower shall be jointly and severally liable hereunder, and
each such general partner hereby waives any requirement of law that in the event
of a default hereunder, Lender exhaust any assets of Borrower before proceeding
against such general partner’s assets.

 

5.7.          WAIVER OF RIGHT TO TRIAL BY JURY.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW, THE PARTIES HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM THAT
RELATES TO OR ARISES OUT OF ANY OF THE LOAN DOCUMENTS OR THE ACTS OR FAILURE TO
ACT OF OR BY LENDER IN THE ENFORCEMENT OF ANY OF THE TERMS OR PROVISIONS OF THIS
NOTE OR THE OTHER LOAN DOCUMENTS.

 

5.8.          NO ORAL AGREEMENTS.  THIS NOTE AND ALL THE OTHER LOAN DOCUMENTS
EMBODY THE FINAL, ENTIRE AGREEMENT OF BORROWER AND LENDER AND SUPERSEDE ANY AND
ALL PRIOR COMMITMENTS,

 

7

--------------------------------------------------------------------------------


 

AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF BORROWER AND LENDER.  THERE ARE NO ORAL AGREEMENTS BETWEEN
BORROWER AND LENDER.  THE PROVISIONS OF THIS NOTE AND THE LOAN DOCUMENTS MAY BE
AMENDED OR REVISED ONLY BY AN INSTRUMENT IN WRITING SIGNED BY BORROWER AND
LENDER.

 

[The remainder of this page is intentionally left blank, signature
page follows.]

 

8

--------------------------------------------------------------------------------


 

EXECUTED effective as of the date first written above.

 

 

BORROWER:

 

 

 

 

BEHRINGER HARVARD 1875 LAWRENCE,
LLC, a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Robert S. Aisner

 

 

Robert S. Aisner, President and Chief

 

 

Executive Officer

 

9

--------------------------------------------------------------------------------